Citation Nr: 1103086	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to February 22, 2005, 
and in excess of 70 percent on and after that date.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision in which the 
Togus, Maine RO denied service connection for a cardiovascular 
disorder and continued a 50 percent rating for the 
service-connected PTSD.  In a letter dated one week later in the 
same month, the RO in Detroit, Michigan notified the Veteran of 
the decision.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the Detroit RO.]  

During the pendency of the appeal, and specifically by an April 
2008 rating action, the Detroit RO awarded an increased 
evaluation from 50 percent to 70 percent for the Veteran's PTSD.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that, on a claim for an original or increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has filed 
a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Accordingly, the issue regarding the 
evaluation of the Veteran's PTSD remains on appeal and has been 
characterized as is listed on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam.

2.  The Veteran has been diagnosed with coronary artery disease 
status post stent placement, coronary artery bypass grafting, and 
multiple myocardial infarctions.

3.  The Veteran's claim was filed on January 27, 2006.

4.  Prior to February 22, 2005, there was no factually 
ascertainable increase in the Veteran's PTSD disability.

5.  On and after February 22, 2005, the Veteran's PTSD has not 
been productive of total occupational or social impairment.


CONCLUSIONS OF LAW

1.  The Veteran's coronary artery disease was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Prior to February 22, 2005, the criteria for a rating in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  On and after February 22, 2005, the criteria for a rating of 
in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As will be discussed in further detail in the following decision, 
the Board is granting the Veteran's claim for service connection 
for a cardiovascular disorder.  As such, the Board finds that any 
error related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. 
Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Furthermore, a change in law (concerning the Veteran's heart 
claim) has occurred during the pendency of this appeal, as 
discussed below.  However, as the Board will grant the benefit 
sought under this change in law, there is no prejudice to the 
Veteran in proceeding to issue this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With regard to the Veteran's increased rating claim, the Board 
finds that VA has met all statutory and regulatory notice and 
duty to assist provisions as to this issue.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating 
claim, letters dated in February and March 2006 fully satisfied 
the duty to notify provisions for the Quartuccio elements two and 
three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The Court has held that, to satisfy the 
first Quartuccio element for an increased-compensation claim, 
section 5103(a) compliant notice must meet a four part test laid 
out in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an 
opinion incorporating those surviving portions of the first 
Vazquez-Flores decision, namely that VA must notify the claimant 
that 1) to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, 2) a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment, and 3) provide examples of the 
types of medical and lay evidence that the claimant may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation, and must also notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 
(2010) (Vazquez-Flores III).  The February and March 2006 letters 
provided Vazquez-Flores III-compliant VCAA notice prior to 
initial adjudication of the claim.  In light of the foregoing, 
the Board finds that the requirements of Vazquez-Flores III are 
met.  The Board, therefore, finds that the requirements of 
Quartuccio are met and that the VA has discharged its duty to 
notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his increased rating claim.

The Veteran has been awarded disability benefits from the Social 
Security Administration (SSA).  This grant was based on his heart 
and psychiatric problems.  The records of VA psychiatric 
treatment that were considered by the SSA are contained in the 
claims folder.  Although the private psychiatric records 
considered by SSA are not included in the Veteran's claims file, 
the Veteran admitted that his last treatment with the private 
doctor was in 2002 (prior to his filing of his current increased 
rating claim).  Those private records are, therefore, not 
relevant to the current appeal, and a remand to obtain them is 
not necessary.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

Here, the RO provided the Veteran an appropriate VA examination 
in 2006.  The Veteran has not reported receiving any recent 
psychiatric treatment (other than at VA and the private treatment 
mentioned above, the records of which are in the file), and there 
are no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected PTSD 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  Further, the 2006 VA 
examination is thorough and supported by VA outpatient treatment 
records and is, thus, adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).
II. Service Connection

The Veteran contends that he has a cardiovascular disorder due to 
his service-connected PTSD.  The Board concludes that service 
connection is warranted-but on an alternative basis.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  

Here, the Veteran's DD 214 indicates that he had foreign service 
in Vietnam and received the Combat Action Ribbon.  There is no 
evidence to show that he was not exposed to herbicides.  Such 
exposure for the Veteran is, therefore, presumed.  Id.

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has placed ischemic heart disease on the 
presumptive list to the list of diseases associated with 
herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
Arteriosclerotic heart disease is used as a narrower synonym of 
ischemic heart disease.  Dorland's Illustrated Medical Dictionary 
528 (30th ed. 2003).  Coronary artery disease is atherosclerosis 
of the coronary arteries.  Id., at 531.  Thus, coronary artery 
disease is encompassed within the condition listed on the 
presumptive list.  

Here, the Veteran's medical records show abundant evidence of 
cardiovascular diagnoses, including coronary artery disease, 
status post stent placement, coronary artery bypass grafting, and 
multiple myocardial infarctions.  The evidence of current 
disability is, therefore, well-established.

Accordingly, the Board finds that the facts surrounding the 
Veteran's cardiovascular disability fall squarely within the 
presumption of service connection.  He served in Vietnam, is 
presumed to have been exposed to herbicides while there, and has 
been diagnosed with coronary artery disease.  Based on this 
evidentiary posture, the Board concludes that service connection 
is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The Veteran contends that he is entitled to a rating in excess of 
50 percent disabling prior to February 22, 2005, and a rating 
greater than 70 percent on and after that date for his PTSD.  For 
the reasons that follow, the Board concludes that an increased 
rating is not warranted for any portion of the appeal period.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's service-connected PTSD is evaluated as 50 percent 
disabling prior to February 22, 2005, and 70 percent on and after 
that date under the General Rating Formula for Mental Disorders.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  

The applicable rating criteria requires, for a 50 percent rating, 
evidence of: 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
close relatives names or own occupation or name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-
IV, Global Assessment Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.  

The pertinent evidence of record is sparse.  The Veteran's VA 
treatment records through January 2006 are of record.  The 
Veteran reported during his March 2006 VA examination that he had 
stopped seeking regular treatment for his PTSD.  He has not 
reported any regular treatment since that time or any increased 
symptoms that would warrant remand for additional examination.  

The RO granted an increased rating of 70 percent, effective 
February 22, 2005.  The Veteran's VA treatment records showed 
that the Veteran reported increased PTSD symptoms of nightmares 
and night sweats since having a heart attack on January 23, 2005.  
The report also indicated that the Veteran was isolating himself 
and hearing internal voices of friends the night his base was 
overrun.  The Veteran reported flashbacks two to three times a 
week.  

The Veteran was seen for a March 2006 VA examination.  The report 
shows that the Veteran was experiencing daily intrusive memories, 
recollections and feelings of combat experiences.  He was tearful 
in reporting the intrusive thoughts.  The Veteran continued to 
experience sleep problems, bad dreams, and only fair memory and 
insight.  The Veteran had chronic irritability and angry 
outbursts.  The examiner assigned a GAF score of 48, down from a 
previous 55.  The examiner reported that the symptoms now posed a 
significant impairment in occupational functioning.  On 
examination, the Veteran was alert, fully oriented and 
spontaneously conversational.  His speech was fluent and 
directed, with rate, flow and intensity mildly diminished.  The 
content revealed logical thought processes, intact critical 
judgment, fair insight and fair memory.  The examiner noted that 
time sequences and dates are troublesome for the Veteran.  The 
Veteran's mood was bland and affect was constricted.  He denied 
present suicidal or homicidal ideation but admitted chronic 
irritability. 

The Veteran is also in receipt of Social Security disability 
benefits.  The Veteran's award was based on several conditions, 
not just PTSD.  The decision indicates that the PTSD was 
productive of memory problems as a reason he is unable to work.

The Board concludes that an increased rating prior to February 
22, 2005, is not warranted.  The Veteran filed his instant claim 
on January 27, 2006.  The RO assigned an effective date of 
February 22, 2005, based on a factually ascertainable increase in 
symptoms as shown by the evidence of record.  The Veteran's 
representative had filed a February 2005 statement, indicating an 
intent to file a claim for Compensation and Pension benefits.  
The statement did not identify the benefit sought.  Thus, the 
Board concludes it was not a claim.  See 38 C.F.R. § 3.155 
(2010).  Accordingly, the maximum possible benefit is an 
increased rating up to year prior to the date of claim.  See 
38 C.F.R. § 3.400(o) (2010).  There is no evidence of a factually 
ascertainable increase between January 27, 2005, and February 22, 
2005, that would allow for an earlier assignment of a 70 percent 
rating.  Thus, the Board concludes that a rating in excess of 50 
percent is not warranted prior to February 22, 2005.

The Board also finds that the Veteran's PTSD symptoms are not 
productive of total occupational or social impairment since 
February 22, 2005.  The Veteran does have significant impairment 
due to his PTSD, but lacks symptoms, such as delusions, 
hallucinations and impaired impulse control, that would render 
social or occupational interaction impossible.  The Veteran 
remains able to communicate effectively and, while isolating 
himself, has been able to maintain effective communication with 
his medical care providers concerning a variety of disabilities, 
including PTSD.  There is no evidence of grossly inappropriate 
behavior, an intermittent inability to perform activities of 
daily living (maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for close 
relatives names or own occupation or name.  Thus, the Board 
concludes that a rating in excess of 70 percent is not warranted 
since February 22, 2005.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the Veteran's PTSD disability is not 
inadequate.  The General Ratings Formula for Mental Disorders 
relies on criteria framed inclusively; in other words, the 
ratings criteria form a totality of circumstances test.  The 
Board has relied on the Veteran's occupational and social 
functioning in all reported aspects.  It does not appear that the 
schedular criteria have left any uncompensated manifestations of 
the PTSD disability; the Veteran merely disagrees with the 
assigned evaluation for his level of impairment.  In other words, 
he does not have any symptoms from his service-connected disorder 
that are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

The Veteran also filed a claim for a total disability rating 
based on individual unemployability (TDIU) due to PTSD.  The 
Board notes that the Veteran was assigned a TDIU rating, 
effective February 22, 2005, based on his PTSD symptoms in a 
November 2008 rating decision.  This matter need be addressed no 
further.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings but finds that the 
criteria for a rating in excess of 50 percent have not been met 
prior to February 22, 2005 and the criteria for a rating in 
excess of 70 percent have not been met since that time.  
Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for coronary artery disease is granted.
Entitlement to a rating in excess of 50 percent for PTSD prior to 
February 22, 2005, and in excess of 70 percent on and after that 
date, is denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


